         Case 1:18-cr-00340-LGS Document 452 Filed 02/09/21 Page 1 of 2


LEVI&KORSINSKY LLP
                                      The application is GRANTED. By February 23, 2021, Claimants
                                      shall file a reply per the Individual Rules. Defendant Sharma's
                                      sentencing hearing, currently scheduled for February 11, 2021, at
                                      11:00 a.m., is adjourned to March 4, 2021, at 11:00 a.m.

February 8, 2021                      SO ORDERED

FILED VIA CM/ECF                      Dated: February 9, 2021
                                             New York, New York
 The Honorable Lorna G. Schofield
 United States District Court
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

       Re:     18-cr-340; USA v. Sharma et. al.; Request for Leave to File Reply

Dear Judge Schofield:

         We write on behalf of Plaintiff-Claimants Jacob Zowie Thomas Rensel (“Rensel”), Wang
Yun He (“Yun He”), Chi Hao Poon (“Hao Poon”), King Fung Poon (“Fung Poon”), Jae J. Lee
(“Lee”), Mateusz Ganczarek (“Ganczarek”), and Rodney Warren (“Warren”) (collectively,
“Plaintiffs” or “Claimants”) in the above-captioned matter (the “Action”). Specifically, Claimants
write to request leave to file a reply to the Government’s Response (ECF No. 445, the “Response”)
to Claimant’s Ancillary Forfeiture Petition and Motion for Restitution (ECF No. 438, the “Petition”).

         This Court previously ordered that “no replies shall be filed at this time” (see ECF No.
439). However, the Government’s Response totals nearly fifty (50) pages, and Claimants contend
that it is replete with legal and factual errors that require a detailed reply. The areas of concern
include, inter alia:

      further explaining why restitution is in no way impractical in this Action. Contrary to the
       Government’s representations, with information now available, restitution is in fact highly
       practicable – and is mandatory by default under the MVRA (see 18 U.S.C. §§ 3663A);

      further explaining why, no matter the representations of the Government, remission is by
       far the worst method for compensating victims (concerns this Court expressed in its
       December 25, 2021 hearing);

      to address and correct serious misstatements of the law arising from substantially
       inaccurate recitations and discussion of numerous cases cited within the Response;

      to address and correct the patently false claims regarding Centra Tech/Defendant
       Sharma’s Ethereum and the identifiability of those assets, in light of the fact that the
       blockchain would allow specific exchanges of Ethereum and Centra tokens to be
       specifically identified;

      to clarify that Claimants are not merely “Plaintiffs’ Attorney Clients” or “alleged victims” as
       termed by the Government, but rather are judicially recognized victims in possession of a
         Case 1:18-cr-00340-LGS Document 452 Filed 02/09/21 Page 2 of 2

LEVI&KORSINSKY LLP
Page 2 of 2
February 8, 2021

        final judgment from the Southern District of Florida determining them to be victims of the
        Centra Tech fraud, which has been domesticated in the Southern District of New York;

       correcting the misrepresentation that the Claimants are general creditors of Centra Tech
        when, in fact, their investments can be directly and specifically traced through the
        blockchain to the seized funds and the Centra Tech fraud;

       addressing and correcting the Government’s characterizations of Claimants’ prior motions
        for class certification in the Southern District of Florida, including the fact that Claimant’s
        renewed motion for class certification specifically addressed any ascertainability concerns
        (an issue which is currently on appeal with the 11th Circuit);1

       to clarify the clear point of law that the inability to immediately identify all victims does not
        mitigate mandatory restitution under the MVRA for the vast majority of most investors (see,
        e.g., United States v. Catoggio, 326 F.3d 323, 329 (2d Cir. 2003)); and

       addressing the false prospect of the Court being burdened with extended procedures for
        determining the losses of victims, when doing so is the Government’s responsibility rather
        than the Court’s.

        Defendant Sharma’s sentencing is scheduled for February 11, 2021 (see ECF No. 432),
and so time is clearly of the essence. Accordingly, Claimants request leave to file a Reply to the
Government’s Response. See, e.g., British Airways Plc v. Dover, No. 17-1121, 2017 U.S. App.
LEXIS 10653, at *2 (2d Cir. June 14, 2017) (granting petitioner’s motion for leave to file a reply in
support of its petition); see also United States v. Parlato, No. 15-CR-149(FPG)(JJM), 2017 U.S.
Dist. LEXIS 107302, at *13 n.14 (W.D.N.Y. Feb. 13, 2017) (“Granting or denying "[l]eave to file a
reply is within the discretion of th[e] Court".) (citation omitted). At the very least, Claimants
reiterate their desire for a hearing to adjudicate their interests in the 100,000 ETH, as is their
statutory right. See 21 U.S.C. § 853(n)(2-6).

      Counsel for Claimants are readily available to answer any questions or concerns this Court
may have, and Claimants thank the Court for its consideration of this matter.

                                                        Respectfully submitted,

                                                        /s/ Adam M. Apton

cc: All Counsel of Record (via CM/ECF)




1 Moreover, the 11th Circuit recently addressed ascertainability in class actions in Cherry v.
Dometic Corp., No. 19-13242 (11th Cir. February 2, 2021), finding that holding that administrative
feasibility is not a requirement to establish ascertainability of a class. Claimants believe this
decision will support them on appeal.
